RECOMMENDED FOR FULL-TEXT PUBLICATION
                                   Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                            File Name: 14a0167p.06

                       UNITED STATES COURT OF APPEALS
                                        FOR THE SIXTH CIRCUIT
                                          _________________


 ARCH ON THE GREEN, INC.; OLD REPUBLIC ┐
 INSURANCE COMPANY,                         │
                               Petitioners, │
                                            │                              No. 13-3959
                                            │
       v.                                   >
                                            │
                                            │
 LAWRENCE L. GROVES; DIRECTOR, OFFICE OF │
 WORKERS’ COMPENSATION PROGRAMS, UNITED │
 STATES DEPARTMENT OF LABOR,                │
                              Respondents. │
                                            ┘
                                On Petition for Review of a Decision and
                                 Order of the Benefits Review Board.
                                           No. 12-0170 BLA.
                                     Decided and Filed: July 31, 2014

             Before: ROGERS and COOK, Circuit Judges; MURPHY, District Judge.*

                                            _________________

                                                 COUNSEL

ON BRIEF: Mark E. Solomons, Laura Metcoff Klaus, GREENBERG TRAURIG, LLP,
Washington, D.C., for Petitioners. Brent Yonts, BRENT YONTS, PSC., Greenville, Kentucky,
for Respondent Groves.




        *
          The Honorable Stephen J. Murphy, III, United States District Judge for the Eastern District of Michigan,
sitting by designation.




                                                        1
No. 13-3959        Arch on the Green, et al. v. Groves, et al.                         Page 2

                                         _________________

                                               OPINION
                                         _________________

        ROGERS, Circuit Judge.          A totally disabled coal miner with Chronic Obstructive
Pulmonary Disease (COPD) (and certain other lung diseases not relevant here) must meet two
independent causation requirements in order to receive federally-mandated black lung benefits.
One relates to causation of the disease by coal mining; the other relates to causation of the total
disability by the disease. Under the applicable regulation, the COPD must first “aris[e] out of
coal mine employment” in order to meet the definition of “pneumoconiosis.” Second, the
pneumoconiosis must be a “substantial” cause of the total disability. In view of our limited
scope of review, substantial evidence supports the agency’s determination in this case that the
claimant’s COPD arose at least in part out of coal mining employment. A remand is required,
however, with respect to the second determination because the agency does not appear to have
applied the correct standard in determining that the claimant’s total disability was due to
pneumoconiosis.

        Groves worked as a strip miner for more than twenty years. He was also a prodigious
smoker who accumulated more than fifty pack-years.1 Groves initially filed a claim for benefits
in 1998. An ALJ denied that claim. Groves filed his current application in 2006. The ALJ
awarded benefits in 2009. On appeal to the Benefits Review Board, the Board vacated the
decision and remanded the case so that the ALJ could provide more detailed explanations.

        On remand, the ALJ again granted benefits after a careful review of the medical opinions
of several different doctors who evaluated Groves’ lung disease. The ALJ considered Dr.
Rasmussen’s opinion to be the most reasoned and persuasive. The most relevant part of Dr.
Rasmussen’s report reads as follows:

               In Mr. Groves’ case, I clearly believe his chronic obstructive lung disease
        was the consequence of both smoking and mine dust exposure. His cancer of the

        1
         A pack-year is one year of smoking one pack of cigarettes per day. For example, someone who smokes
one pack a day for one year accumulates one pack-year, and someone who smokes two packs a day for one year
accumulates two pack-years.
No. 13-3959       Arch on the Green, et al. v. Groves, et al.                    Page 3

       lung is clearly more likely related to his smoking than to his coal mine dust
       exposure since statistically there is no increase in lung cancer among coal miners
       compared to the general population. . . .
               It is quite difficult in cases with both dust and smoke exposure to apprise
       the relative importance of each toxin. It is clearly possible that all of Mr. Groves
       COPD is the result of coal mine dust exposure. It is also entirely possible that all
       of his impairment is due to cigarette smoking. However, neither scenario is likely
       to be the case. It seems quite intuitive that most of Mr. Groves impairment is
       secondary to cigarette smoking and that coal mine dust contributes to a minor
       degree.
                I believe to a reasonable degree of medical certainty that Mr. Groves has
       at least legal if not clinical pneumoconiosis and that his coal mine dust contributes
       minimally to his disabling chronic lung disease.

The ALJ also held that Dr. Simpao’s opinion supported Dr. Rasmussen’s findings. Dr. Simpao
acknowledged Groves’ long history of smoking and the difficulty of determining the cause of the
coal miner’s lung disease given that the miner was also a smoker, but ultimately concluded that
Groves has pneumoconiosis. Other doctors disagreed, but the ALJ discounted those views. The
weight given to the different doctors’ opinions is not at issue in this case.

       In his written opinion, the ALJ divided his analysis into two parts.          The first part
discussed whether Groves has legal pneumoconiosis.              (The distinction between “clinical
pneumoconiosis” and “legal pneumoconiosis” has no effect on this appeal. They each must arise
“out of coal mine employment,” 20 C.F.R. § 718.201(a)). Summarizing twelve single-spaced
pages of analysis, the ALJ wrote:

       I credit Drs. Rasmussen’s opinion and Dr. Simpao’s supporting report in finding
       that Claimant suffers from COPD, I find that it is caused in part by his exposure
       to mining. Accordingly, I find that claimant has satisfied his burden of proving
       legal pneumoconiosis. Legal pneumoconiosis is established partly by the
       qualifying pulmonary lung function tests that Drs. Rasmussen, Simpao, Schell,
       and Broudy all agree indicate an obstructive lung disease, and partly by Dr.
       Rasmussen’s and Simpao’s well reasoned opinion that coal dust inhalation is
       more than a de minim[i]s factor in Claimant’s condition.

       The ALJ also explicitly considered “disability causation,” i.e., whether Groves’
pneumoconiosis contributed to his total disability, in a separate section of his opinion. The ALJ
began his analysis by observing that he must “address whether Dr. Rasmussen’s opinion, viewed
in its entirety, established that pneumoconiosis is a substantially contributing cause of claimant’s
No. 13-3959       Arch on the Green, et al. v. Groves, et al.                   Page 4

total disability.” The ALJ went on to explain that this court has held that this standard is
satisfied when the total disability is “‘due at least in part’ to pneumoconiosis.” Again, the ALJ
concluded that Dr. Rasmussen’s opinion was better reasoned and was sufficient “to satisfy the de
minim[i]s standard.”

       Arch on the Green, the coal company responsible for paying Groves’ benefits, appealed
to the Board, which affirmed the ALJ’s decision. Like the ALJ, the Board considered both
whether Groves has legal pneumoconiosis and whether pneumoconiosis caused his disability. In
analyzing whether Groves carried his burden of establishing legal pneumoconiosis, the Board
concluded that “the administrative law judge’s finding that Dr. Rasmussen’s opinion, supported
by Dr. Simpao’s report, established legal pneumoconiosis pursuant to 20 C.F.R.
§ 718.202(a)(4).” The Board explained that the applicable standard is satisfied if claimant’s
“coal mine employment contributed ‘at least in part’ to his pneumoconiosis,” citing Cornett v.
Benham Coal, Inc., 227 F.3d 569, 576, 22 BLR 2-107, 2-121 (6th Cir. 2000).

       Like the ALJ, the Board separately analyzed whether Groves proved disability causation.
The Board held that the ALJ “acted within his discretion in relying on Dr. Rasmussen’s opinion,
as supported by Dr. Simpao’s opinion, to find that claimant established the existence of legal
pneumoconiosis at 20 C.F.R. § 718.204(c).” The Board cited Tennessee Consolidated Coal Co.
v. Kirk, 264 F.3d 602 (6th Cir. 2001), for the proposition that disability causation is established
when “pneumoconiosis [is] a contributing cause of some discernible consequence to claimant’s
totally disabling respiratory impairment.”

       Arch appeals these decisions. Its primary argument is that both the Board and the ALJ
applied the wrong standards for causation, both in determining the extent to which Groves’
disease arose out of his coal mine employment and the extent to which Groves’ total disability is
due to pneumoconiosis. While agreeing that Groves has COPD and that Groves is totally
disabled, Arch argues that the proper standards for establishing the causal steps were not applied.
In particular, according to Arch, the Board improperly held that Groves had to prove his lung
disease was caused only “in part” by his coal mine employment. Arch also contends that Groves
had to show that Groves’ pneumoconiosis was a substantially contributing cause of his disability,
but the ALJ and Board said that it was sufficient for Groves to show that his disability was
No. 13-3959         Arch on the Green, et al. v. Groves, et al.                            Page 5

caused “in part” by his pneumoconiosis. Arch argues that Dr. Rasmussen’s opinion would not
be sufficient under either of the proper standards. Arch also argues that the ALJ erred by
referring to the preamble of the black-lung regulations.

        The Board and the ALJ applied the correct standard for concluding that Groves’ COPD
arose out of coal mine employment.                While the regulations distinguish between clinical
pneumoconiosis (a specified lung disease typically demonstrated by x-ray evidence) and legal
pneumoconiosis (a remainder category including COPD), both conditions must “aris[e] out of
coal mine employment.” 20 C.F.R. § 718.201(a). It is true that “[a] disease ‘arising out of coal
mine employment’” is in turn defined as “any chronic pulmonary disease or respiratory or
pulmonary impairment significantly related to, or substantially aggravated by, dust exposure in
coal mine employment.” Id. § 718.201(b) (emphasis added). But § 718.203(a) states, “In order
for a claimant to be found eligible for benefits under the Act, it must be determined that the
miner’s pneumoconiosis arose at least in part out of coal mine employment.”                         20 C.F.R.
§ 718.203(a).     While it might be argued that the “significantly related to, or substantially
aggravated by,” standard is both stricter and more clearly applicable in determining the meaning
of “arising out of coal mine employment,” binding precedent of this court precludes the
argument.     In Southard v. Director, Office of Workers’ Compensation Programs [OWCP],
732 F.2d 66, 72 (6th Cir. 1984), we held that “neither the Act nor § 718.201 requires a claimant
to establish what portion of his disease is due to non-mine exposure, and what portion is due to
mine exposure. It is enough that the mine exposure is an exposure that contributed to the disease
at least in part. See 20 C.F.R. § 718.203(a).” In Southard we explained that reading § 718.201
as imposing the only causal standard “effectively negates the § 718.203 causation inquiry; a
disease would always arise ‘at least in part’ out of coal mine employment, if it is ‘significantly
related to or substantially aggravated by,’ § 718.201, exposures in coal mine employment.”2



        2
           It is true that a subsequent decision of this court, interpreting the second, causation-of-disability
requirement, contains some language suggesting that the Southard holding might not apply to cases of legal, as
opposed to clinical, pneumoconiosis. The language is dictum in two respects: the Adams decision did not involve a
case of legal pneumoconiosis, and the Adams holding dealt not with the first causal issue of whether the disease
arose out of coal mine employment, but rather with the second causal issue, discussed below, of whether the total
disability was due to the pneumoconiosis. And even as to that issue, as explained below, the Adams holding has
been superseded by regulation.
No. 13-3959        Arch on the Green, et al. v. Groves, et al.                   Page 6

       Since Southard, this court and our sister circuits have referred to both standards
interchangeably. Harman Mining Co. v. Dir., OWCP, 678 F.3d 305, 309 (4th Cir. 2012);
Cornett v. Benham Coal, Inc., 227 F.3d 569, 576 (6th Cir. 2000); Freeman United Coal Mining
Co. v. OWCP, 957 F.2d 302, 303 (7th Cir. 1992); Lollar v. Ala. By-Prods. Corp., 893 F.2d 1258,
1264 & n.9 (11th Cir. 1990). For example, in Stomps v. Dir., OWCP, 816 F.2d 1533, 1535 (11th
Cir. 1987), the Eleventh Circuit held that “20 C.F.R. § 718.203(a) states that the proper causal
inquiry is whether ‘the miner’s pneumoconiosis arose at least in part out of coal mine
employment’” and that a miner can carry his burden by showing that “he suffers from a
pulmonary impairment that is, at least in part, the result of exposure to coal mine dust.” Id.

       In Cornett, this court equated the standards in § 718.201 and § 718.203 by explaining that
the claimant:

       needed only to show that he has a chronic respiratory and pulmonary impairment
       “significantly related to, or substantially aggravated by, dust exposure in coal
       mine employment.” 20 C.F.R. § 718.201. It is sufficient that Cornett’s exposure
       to coal mine employment contributed “at least in part” to his pneumoconiosis.
       Southard v. Director, OWCP, 732 F.2d 66, 71 (6th Cir. 1984). Although neither
       report eliminated smoking as a cause, both doctors were unequivocal that coal
       dust exposure aggravated Cornett’s pulmonary problems, thus supporting the
       existence of “legal,” although possibly not “medical,” pneumoconiosis.
227 F.3d at 576.

       Thus, while Groves had to prove that his COPD was “significantly related to, or
aggravated by, exposure to coal dust,” Williams, 338 F.3d at 509, he can satisfy this burden by
showing that his disease was caused “in part” by coal mine employment. In this case, Groves
has met his burden and presented substantial evidence of his legal pneumoconiosis.               Dr.
Rasmussen explained that Groves’ COPD was caused by both his smoking and his exposure to
coal dust. While Dr. Rasmussen said that smoking was the more important cause, “[i]t is
sufficient that . . . exposure to coal mine employment contributed ‘at least in part’ to [a
claimant’s] pneumoconiosis.” Cornett, 227 F.3d at 576. Dr. Rasmussen’s opinion clearly stated
that Groves’ coal mine employment contributed to Groves’ disease. Therefore, the ALJ and
Board did not use an improper standard of proof and did not err in concluding that Groves
established that he suffered from legal pneumoconiosis.
No. 13-3959           Arch on the Green, et al. v. Groves, et al.                             Page 7

       However, the ALJ and Board do appear to have erred by not using the “substantially
contributing cause” standard for determining that the total disability was due to pneumoconiosis.
Under the Black Lung Benefits Act, “[b]enefits are provided . . . for or on behalf of miners who
are totally disabled due to pneumoconiosis.” 20 C.F.R. § 718.204. A miner cannot receive
benefits because of “condition[s] or disease[s]” that “cause[] an independent disability unrelated
to the miner’s pulmonary or respiratory disability.” Id. Rather, a miner must show that his
pneumoconiosis was “a substantially contributing cause of the miner’s totally disabling
respiratory or pulmonary impairment.” Id. In Island Creek Coal Co. v. Calloway, 460 F. App’x
504, 512–13 (6th Cir. 2012), we held that an ALJ erred in his disability causation determination
because he used an “in part” test rather than the “substantially contributing cause” standard
found in 20 C.F.R. 718.204(c). According to the Island Creek court, using the “in part” test was
wrong because:

               The regulations in question were changed in 2000 to require that
       pneumoconiosis be “a substantially contributing cause of the miner’s totally
       disabling respiratory or pulmonary impairment” in order for a miner to show that
       he is totally disabled due to pneumoconiosis. 20 C.F.R. § 718.204(c)(1) (2000).
       See also Regulations Implementing the Federal Coal Mine Health and Safety Act
       of 1969 as Amended, 65 Fed. Reg. 79920, 79946 (Dec. 20, 2000) (discussing
       amendment).[3] Island Creek protests that an earlier holding of this circuit


       3
           In proposing the revision in its legislative regulation, the agency explained:
                 Another significant change is the addition of criteria defining “disability causation,” or
       the degree to which pneumoconiosis must contribute to the miner’s disability. Several courts have
       addressed the issue, and formulated various standards: Robinson v. Pickands Mather & Co./Leslie
       Coal Co., 914 F.2d 35, 38 (4th Cir. 1990) (“contributing cause”); Shelton v. Director, OWCP,
       899 F.2d 690, 693 (7th Cir. 1990) (necessary though not sufficient cause); Lollar v. Alabama By-
       Products, 893 F.2d 1258, 1265 (11th Cir. 1990) (“substantial contributing factor”); Adams v.
       Director, OWCP, 886 F.2d 818, 825 (6th Cir. 1989) (disability “due at least in part” to
       pneumoconiosis); Bonessa v. United States Steel Corp., 884 F.2d 726, 733 (3d Cir. 1989)
       (“substantial contributor”); Mangus v. Director, OWCP, 882 F.2d 1527, 1531 (10th Cir. 1989) (at
       least a “contributing cause”). Few, if any, practical differences exist in the various expressions of
       the contribution standard.
                 The Department has concluded that a single standard should be articulated to eliminate
       needless confusion and litigation over the relationship between a miner’s pneumoconiosis and his
       disability. The Department has selected the “substantially contributing cause” language because it
       ensures a tangible and actual contribution; a more demanding standard would be too harsh,
       especially when many miners suffer from a multiplicity of respiratory problems. Moreover, the
       “substantially contributing cause” standard mirrors the criteria for proving that pneumoconiosis
       contributed to the miner’s death. See 20 CFR 718.205(c). The U.S. Court of Appeals for the
       Third Circuit found the contribution standard for death a persuasive basis for interpreting the
       disability standard: “We perceive no reason why the phrase ‘total disability due to
No. 13-3959         Arch on the Green, et al. v. Groves, et al.                           Page 8

        requiring that pneumoconiosis be only more than a “de minimis or infinitesimal
        contribution” to the miner’s total disability is contrary to the current regulations.
        See Peabody Coal Co. v. Smith, 127 F.3d 504, 506–07 (6th Cir. 1997). Because
        the ALJ cited Peabody and found that pneumoconiosis “contributed, at least in
        part, to [Calloway’s] total disability,” Island Creek argues that the ALJ acted
        contrary to the regulatory requirement and applied a standard that is too low. We
        agree.
                Peabody, which was decided prior to the amendment, explicitly rejected
        the “substantial contributing cause” standard. 127 F.3d at 507 (“Moreover, we
        believe that the substantial contributing cause standard adopted by the Third and
        Eleventh Circuits places an inappropriately heavy burden on the miners that is
        inconsistent with [a prior Sixth Circuit case].”). Instead, the Peabody court
        adopted a standard in which a miner must “affirmatively establish that
        pneumoconiosis is a contributing cause of some discernible consequence”—i.e.,
        provide more than a de minimis contribution—to the miner's totally disabling
        respiratory impairment. Id. It is still true that pneumoconiosis must be at least
        more than a de minimis contribution to the miner’s total disability, but to the
        extent Peabody permits a miner to prevail by showing pneumoconiosis by
        anything less than a “substantial contributing cause,” the case is contrary to the
        current regulations and is no longer good law.
                Although the ALJ did initially cite 20 C.F.R. § 718.204(c) and the correct
        standard, he never again referenced the “substantially contributing cause”
        language. Instead, the ALJ appears to have applied a less rigorous standard in
        which “a claimant must affirmatively establish only that his totally disabling
        respiratory impairment . . . was due-at least in part-to his pneumoconiosis.” The
        ALJ repeatedly referenced this less demanding standard when performing his
        analysis of the doctors’ evaluations. For example, when summarizing his
        assessment, the ALJ stated that “Drs. Majmudar and Baker both opined that
        Claimant’s coal mine employment contributed, at least in part, to his total
        disability.” (emphasis added)
               The ALJ never found that Calloway’s coal mine employment or his
        pneumoconiosis was a “substantially contributing cause” of his total disability.
        Rather, the ALJ very clearly stated that “I find that Claimant has established by a
        preponderance of the evidence that his total disability was due in part to his
        pneumoconiosis.” This conclusion clearly fails to use the correct standard in
        which the claimant’s pneumoconiosis must be a substantially contributing cause

        pneumoconiosis’ should not track the phrase ‘death due to pneumoconiosis.”’ Bonessa, 884 F.2d
        at 733.
Regulations implementing the Federal Coal Mine Health and Safety Act of 1969, 62 Fed. Reg. 3338, 3345 (Jan. 22,
1997) (to be codified at 20 C.F.R. pt. 722). While this language cites Adams, it also cites cases using the
“substantially contributing cause” standard that our circuit rejected in Peabody, prior to the revision of the
regulation, as too strict.
No. 13-3959       Arch on the Green, et al. v. Groves, et al.                    Page 9

       of his or her total disability. Accordingly, remand is necessary in order to provide
       the ALJ with an opportunity to assess the case using the proper standard.

Island Creek, 460 F. App’x at 512–13. The ALJ in this case appears to have made the same
error as the ALJ did in Island Creek. While the ALJ in this case quoted the “substantially
contributing cause” language of 20 C.F.R. § 718.204(c) at the beginning of his analysis, he also
cited Peabody for the proposition that pneumoconiosis must be “more than a de minim[i]s or
‘infinitesimal’ factor in the miner’s total disability.” The Board in the instant case said that the
applicable standard was whether Groves’ disability was “due, in part,” to pneumoconiosis or
“pneumoconiosis [is] a contributing cause of some discernible consequence to claimant’s totally
disabling respiratory impairment.” This “some discernible consequence” language also comes
from Peabody, 127 F.3d at 507. As the Island Creek court explained, the Peabody decision was
premised on the existence of a gap between “the substantially contributing cause standard,”
which it found to be too burdensome, and the “of some discernible consequence” standard,
which it adopted.     Now that the regulations include the “substantially contributing cause
language,” the Peabody test is no longer good law to the extent that the case permits a miner to
establish disability causation by proving anything less than that his pneumoconiosis was a
substantially contributing cause of his disability.

       On remand, the agency should apply the regulatory provision with respect to whether a
miner’s pneumoconiosis is a substantially contributing cause of the miner’s disability. Id.

       The ALJ did not err when he referred to the preamble to the regulations. This court has
heard and rejected these kinds of arguments before. In A & E Coal Co. v. Adams, 694 F.3d 798,
801–02 (6th Cir. 2012), we held that an ALJ did not err by looking “to the preamble, in addition
to the applicable regulations, to assess Dr. Jarboe’s and Dr. Rasmussen’s credibility.” That is
essentially what happened here. The ALJ consulted a part of the preamble that contains a
discussion of medical literature on black lung disease. The ALJ was in effect using the preamble
to test whether the theories of Arch’s doctors were consistent with medical literature.

       The preamble is an instructive resource that explains the DOL’s evaluation of
       conflicting medical and scientific literature on the same complex issues with
       which the ALJ in this case was confronted. In the face of conflicting opinions
       from two credible sources, it was reasonable for the ALJ to give greater weight to
       the testimony of the medical expert whose opinion was supported by the
No. 13-3959       Arch on the Green, et al. v. Groves, et al.                  Page 10

       prevailing view of the medical and scientific community as reflected in the
       regulatory preamble.

Little David Coal Co. v. Dir., OWCP, 532 F. App’x 633, 636 (6th Cir. 2012). The A & E court
did suggest that reliance on the preamble might violate the Administrative Procedure Act if the
ALJ treated the preamble as binding. 694 F.3d at 801–02. But there is no indication of such
reliance here.

       Arch also faults the ALJ for relying on “regulatory intent.” It is not entirely clear what
the ALJ meant by this phrase. Arch seems to imply that by regulatory intent, the ALJ was
invoking a “miners win” rule, i.e., a presumption in favor of granting benefits. Because no such
rule exists, invoking such a presumption would clearly be error. But there is nothing to indicate
that the ALJ was invoking such a presumption. In context, it seems far more likely that the ALJ
was using regulatory intent to refer to the language that the decision quoted from the preamble,
which was not in error.

       Finally, we need not address the so-called fifteen-year presumption, which the ALJ held
was not applicable. The presumption, which had previously been in effect but had lapsed until it
was revived by the Affordable Care Act, states that “if a miner was employed for fifteen years or
more in one or more underground coal mines, and . . . [there is appropriate] evidence [that]
demonstrates the existence of a totally disabling respiratory or pulmonary impairment, then there
shall be a rebuttable presumption that such miner is totally disabled due to pneumoconiosis.”
30 U.S.C. § 921(c)(4). The presumption applies only to “underground coal mines.” The ALJ
held that the presumption did not apply to Groves because he failed to show that his
aboveground mining work was equivalent to underground work. If Groves had been able to
establish that the fifteen-year presumption applies to him, then it would have been up to Arch to
disprove that Groves’ “occupational coal dust exposure was a contributing cause of his
disability.” Big Branch Res., Inc. v. Ogle, 737 F.3d 1063, 1071 (6th Cir. 2013). But Groves
raises the argument on appeal only tangentially in the facts section of his brief, presumably as an
alternative basis for upholding the Board’s decision. “[I]t is a settled appellate rule that issues
adverted to in a perfunctory manner, unaccompanied by some effort at developed argumentation,
are deemed waived.” United States v. Johnson, 440 F.3d 832, 846 (6th Cir. 2006) (quoting
United States v. Elder, 90 F.3d 1110, 1118 (6th Cir. 1996)).
No. 13-3959      Arch on the Green, et al. v. Groves, et al.                 Page 11

       Similarly, Groves raised this issue before the Board in only a cursory fashion. Generally,
this court will not review issues not properly raised before the Board. See Cox v. Benefits
Review Bd., 791 F.2d 445, 447 (6th Cir. 1986). We decline to do so here.

       For the foregoing reasons, the order granting benefits is vacated, and the case is
remanded to the Board for proceedings consistent with this opinion.